DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-8, 11-19 are pending.  
Election/Restrictions
Applicant's election with traverse of a pigmented topcoat species in the reply filed on 06/15/21 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive because the overall inventive article can have a pigmented or clear top coat.  This is not persuasive because Applicant is not evaluating the species separately to see if they are mutually exclusive.  Instead, Applicant is grouping the two species together (pigmented or clear topcoat) and then arguing that this grouping is not mutually exclusive, which is obviously incorrect.  A clear topcoat is mutually exclusive of a pigmented topcoat.  
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/21 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites a compound “different from the polymer (a) comprising…” which is vague because it is unclear if the “comprising” part of this limitation is just part of the description of the polymer (a) or if it applies to the compound (d) being recited in claim 5 (i.e., it is unclear if the (d) compound also needs an active methylene group).
Claim 16 recites “methylene functional groups” which is vague because it is unclear if this is referring to the “active” methylene functional groups of claim 1 or if this is a new type of functional group.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3, 5-8, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkhuis et al. (U.S. 2003/0153676) in view of Pelosi et al. (U.S. 2004/0186217) in view of Coca et al. (U.S. 2003/0171497) with evidence from/in view of the Polymer Chemistry NPL document and the Other Resins and Cross-Linkers NPL document.
Regarding claims 1-3, 5-8, 11-17, Brinkhuis teaches a curable coating composition that may be used as a protective and pigmented (as in claims 11 and 17) base coat (single layer/monocoat, as in claim 11) over a metal substrate (as in claim 14) in the automobile industry ([0054]-[0056]) wherein the coating comprises an isocyanate (HMDI as in claim 8) as well as a zinc octoate catalyst (as claimed) for the isocyanate crosslinking ([0052]) and an acrylate polymer with active methylene functional groups (i.e., acetoacetoxyethyl-(meth)acrylate, [0030]) as well as hydroxyl functional groups ([0022], [0030], disclosing a combination of crosslinkable functional groups) with the first polymer being further copolymerized in a second step of the overall polymerization, with the resulting polymer solution being a mixture of the un-reacted first polymer and the copolymerized second polymer, and with both polymers bearing the above hydroxyl and acetoacetoxy groups ([0045], [0022], see abstract), such that the final polymer mixture include first and second polymers (different as in claim 5) with each polymer being acrylate based and bearing hydroxyl and acetoacetoxyethyl groups (as in claims 2, 3, 5, 6) and with the monomers used including combinations of monomers that each have a Tg as claimed (as in claim 7, [0028]-[0030]).  
The use of an isocyanate crosslinking agent (as discussed above) is obvious to use with the hydroxyl and acetoacetoxy functional acrylate polymers above because isocyanate is one of the exemplified crosslinkers of hydroxyl groups in Brinkhuis ([0032]).  Having including the isocyanate for the crosslinking with hydroxyl groups, the isocyanate groups would also inherently crosslink with the acetoacetoxy groups in the same way as in the present application.  The reaction between acetoacetoxy and isocyanate groups is further evidenced by the two cited NPL documents (Fig. 1 of the Polymer Chemistry document, page 241 of the Other Resins and Cross-Linkers NPL document, each disclosing that isocyanate groups react with acetoacetoxy 
In addition and as an alternative to the obviousness of using polyisocyanate in Brinhuis, as explained above, Pelosi is also directed to a coating used on metal substrates in the automobile industry that uses an acetoacetoxy functional acrylate polymer and teaches that isocyanate groups crosslink with acetoacetoxy groups (see abstract, [0007]-[0012], [0048]-[0055], [0070]-[0073], [0078]-[0080], the reference discloses the reaction ratio of the functional groups in the crosslinking compound, i.e., isocyanate groups, with respect to the acetoacetoxy groups in the polymer at 1-3:1, implying that acetoacetoxy groups are the reactive groups being crosslinked, e.g., by isocyanate functional groups in the crosslinker).  Thus, it would have been additionally and alternatively obvious to use the isocyanate crosslinker already taught by Brinkhuis for the the hydroxyl and acetoacetoxy functional acrylate polymers because Pelosi teaches that isocyanate groups also crosslink with the acetoacetoxy groups (as well as hydroxyl groups) already taught by Brinkhuis and because Brinkhuis desires that the crosslinker reacts with the crosslinkable groups in the polymer to form a cured coating.
Brinkhuis does not disclose the amount of the isocyanate crosslinker, however, Pelosi discloses an overlapping amount in weight percentage and molar ratio ([0078]-[0080]) compared to claims 1 and 16.  Thus, it would have been obvious to have used the amounts of polyisocyanate crosslinker from Pelosi for the polyisocyanate crosslinker already taught by Brinkhuis in order to provide sufficient curing of the coating composition (as desired by Brinkhuis).
In addition an as an alternative to Pelosi, Coca is also directed to coatings for metal substrates in the automotive industry that are based on hydroxyl and acetoacetoxy functional 
The molar ratio of isocyanate to acetoacetoxy functional groups still overlaps claim 16 when accounting for hydroxyl groups also present in the polymer (i.e., using an obvious 1:1 molar ratio of hydroxyl:acetoxy as the crosslinkable groups in the polymer, the 1:1 stoichiometric ratio of isocyanate:crosslinkable groups would result in a 2:1 isocyanate:acetoxy group ratio, which is within the claimed range such that the broader ranges of the prior art still overlap the claimed range.
Modified Brinkhuis discloses that the composition may be used as a pigmented base coat in the automotive industry but does not go into details regarding this use and does not disclose that the composition is a “topcoat.”  However, Coca is directed to analogous subject matter (as explained above) and teaches that pigmented base coats like in Brinkhuis may be provided over a metal substrate (as taught by Brinkhuis) with a primer coating between the basecoat and the substrate and with the primer having film forming resins different from the base coating resin (as in claim 12) and improving the coatability of the substrate with respect to the basecoat (i.e., “priming” the substrate for receiving the basecoat) ([0138]-[0140], [0155]).  Thus, it would have been obvious to have used a resin primer, as taught by Coca, between the metal and basecoat layers already taught by modified Brinkhuis because Coca teaches that such a layer primes the substrate for the basecoat.
Having applied the basecoat over the primer coated substrate, the basecoat is a “topcoat” as claimed because it is on top of the primer layer.  Furthermore, the topcoat limitation is not given any patentable weight in the composition claims because it is merely an intended use.  Also given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used as a topcoat.  See MPEP 2111.02 II.  
Applying the primer to the metal substrate is also a pretreatment of the metal substrate as in claim 15.
Brinkhuis teaches that the isocyanate crosslinker is activated at temperatures overlapping claim 13 ([0053]).  The time for curing in claim 13 is not disclosed, but this would have been obvious to one having ordinary skill in the art based on the amount of time needed to complete the above crosslinking reaction at the above temperature in order to form a cured coating as desired by Brinkhuis.
In addition and as an alternative to the obviousness of the curing time as explained above, Coca is also directed to curing pigmented basecoats that use isocyanate crosslinkers and teaches a curing temperature and time that overlaps the range of claim 13 ([0145]) and these curing conditions would be obvious to use in Brinkhuis in order to provide sufficient curing of the coating.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkhuis et al. (U.S. 2003/0153676) in view of Pelosi et al. (U.S. 2004/0186217) in view of Coca et al. (U.S. 2003/0171497) with evidence from/in view of the Polymer Chemistry NPL document and the Other Resins and Cross-Linkers NPL document, as applied to claim 12 above, and further in view of December et al. (U.S. 2006/0234036).
Regarding claim 18, modified Brinkhuis discloses all of the above subject matter but does not disclose the particular film forming resins used in the primer.  However, December is also directed to coatings for the automotive industry that use acetoacetoxy and isocyanate compounds ([0073], [0080]-[0081]) with a primer under such coatings, and teaches that such primers may be an epoxy based resin ([0022]-[0023]).  Thus, it would have been obvious to have used the epoxy primer from December as the primer generally called for in modified Brinkhuis (via Coca) because December shows that such primers are suitable for use in the automotive industry in the same articles as desired by modified Brinkhuis.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant’s remarks to Pelosi not teaching a “top coat” are moot.  Pelosi is cited above for the teachings of isocyanate/acetoacetoxy reactivity and for the amount of isocyanate compounds, which are applicable to the coatings of Brinkhuis independent of whether or not the coating is used as a “topcoat” (since the same chemistries are involved in both references).
Applicant argues that the claimed catalyst provides unexpected results related to lack of color change, however it appears that this benefit of zinc catalyst is not unexpected (see U.S. 3,068,204, col. 5, lines 60-70, referring to zinc catalyst as a standard against which other catalysts are judged in terms of color change, also see JP 09-279092 and translated summary, describing zinc octonate as preventing yellowing).
Also, the claims are not commensurate in scope with the amounts and types of ingredients used in the cited data (the examples).  For instance, the amount of zinc catalyst is not recited at all in the claims and the type and amount of polymer and crosslinker is also much 
Arguments against Brinkhuis are based on unexpected results and are not persuasive as explained above.
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787